DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDS filed 5/26/2020 has been considered and an initialed copy of the PTO-1449 is enclosed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory Double Patenting over US 7,879,802
Claims 1, 4, and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,879,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to increase cGMP production in cells in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancer (col. 4, lines 4-53) which is the same in the instant application.  


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,879,802 in view of Shailubhai et al US 7,041,786. 
The patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to increase cGMP production in cells in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancer (col. 4, lines 4-53) which is the same in the instant application.  
The only difference between the patent claims and the instant application is a daily dose, the order of administration and the dose at 1-10 mg.
Shailubhai et al discloses peptides similar to applicants for the treatment of cancer wherein the dose can be a daily dose and the dose is between 10ug and 2 mg (col. 14 and col. 15, lines 1-15).
Since Shailubhai et al discloses peptides similar to applicants and since the peptides of ‘802 and Shailubhai et al have the same use (i.e. treatment of cancer) and since Shailubhai et al discloses daily dosages and dosages at 10ug to 2 mg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the dosings of Shailubhai et al with the expected benefit of treating cancer.  With respect to the order of administration, since the patent claims discloses the combination, the selection of any order of mixing the components is obvious absent any unexpected results (MPEP 2144.04(IV)(C). 

Nonstatutory Double Patenting over US 8,901,075
Claims 1, 4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,901,075. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to increase cGMP production in cells in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancer (col. 4, lines 7-56) which is the same in the instant application.  


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,901,075 in view of Shailubhai et al US 7,041,786. 
The patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to increase cGMP production ion cells in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancer (col. 4, lines 7-56) which is the same in the instant application.  
The only difference between the patent claims and the instant application is a daily dose, the order of administration and the dose at 1-10 mg.
Shailubhai et al discloses peptides similar to applicants for the treatment of cancer wherein the dose can be a daily dose and the dose is between 10ug and 2 mg (col. 14 and col. 15, lines 1-15).
Since Shailubhai et al discloses peptides similar to applicants and since the peptides of the patent claims and Shailubhai et al have the same use (i.e. treatment of cancer) and since Shailubhai et al discloses daily dosages and dosages at 10ug to 2 mg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the dosings of Shailubhai et al with the expected benefit of treating cancer.  With respect to the order of administration, since the patent claims discloses the combination, the selection of any order of mixing the components is obvious absent any unexpected results (MPEP 2144.04(IV)(C).


Nonstatutory Double Patenting over US 10,232,011
Claims 1-2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16 and 19 of U.S. Patent No. 10,232,011. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to treat gastric or colon cancer at an oral dose of 0.1-10 mg and the peptide is used in combination with cGMP-specific phosphodiesterases.  Claims 1-8 of the patent were included in this rejection because the methods of making the peptide make obvious the peptide.


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16 and 19 of U.S. Patent No. 10,232,011 in view of Shailubhai et al US 7,041,786. 
 The patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to treat gastric or colon cancer at an oral dose of 0.1-10 mg and the peptide is used in combination with cGMP-specific phosphodiesterases.  Claims 1-8 of the patent were included in this rejection because the methods of making the peptide make obvious the peptide. 
The only difference between the patent claims and the instant application is a daily dose, the order of administration and the cGMP-specific phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil.
Shailubhai et al discloses peptides similar to applicants for the treatment of cancer wherein the dose can be a daily dose and the dose is between 10ug and 2 mg (col. 14 and col. 15, lines 1-15).  The reference also discloses that suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil are the cGMP-specific phosphodiesterase inhibitor that the peptide can be combined with (col. 13, lines 30-40).
Since Shailubhai et al discloses peptides similar to applicants and since the peptides of the patent claims and Shailubhai et al have the same use (i.e. treatment of cancer) and since Shailubhai et al discloses daily dosages and dosages at 10ug to 2 mg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the dosings of Shailubhai et al with the expected benefit of treating cancer. It also would have been obvious to use suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil as the cGMP-specific phosphodiesterase inhibitor because Shailubhai et al discloses that peptides similar to that of the patent are used in the same treatments and can be combined with said inhibitors.  With respect to the order of administration, since the patent claims discloses the combination, the selection of any order of mixing the components is obvious absent any unexpected results (MPEP 2144.04(IV)(C).

Nonstatutory Double Patenting over US 10,745,441
Claims 1, 4, and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10,745,441. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9).  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancer in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil (col. 53, col. 54, lines 47-60) which is the same in the instant application.  


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,745,441 in view of Shailubhai et al US 7,041,786. 
The patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9).  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancer in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil (col. 53, col. 54, lines 47-60) which is the same in the instant application. 
The only difference between the patent claims and the instant application is a daily dose, the order of administration and the dose at 1-10 mg.
Shailubhai et al discloses peptides similar to applicants for the treatment of cancer wherein the dose can be a daily dose and the dose is between 10ug and 2 mg (col. 14 and col. 15, lines 1-15).
Since Shailubhai et al discloses peptides similar to applicants and since the peptides of the patent claims and Shailubhai et al have the same use (i.e. treatment of cancer) and since Shailubhai et al discloses daily dosages and dosages at 10ug to 2 mg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the dosings of Shailubhai et al with the expected benefit of treating cancer.  With respect to the order of administration, since the patent claims discloses the combination, the selection of any order of mixing the components is obvious absent any unexpected results (MPEP 2144.04(IV)(C). 

Nonstatutory Double Patenting over US 10,238,712
Claims 1, 4, and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9 and 12-14 of U.S. Patent No.10,238,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to treat  conditions, including cancer, in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil.   


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9 and 12-14 of U.S. Patent No.10,238,712 in view of Shailubhai et al US 7,041,786. 
The patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to treat conditions, including cancer, in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil.   
The only difference between the patent claims and the instant application is a daily dose, the order of administration and the dose at 1-10 mg.
Shailubhai et al discloses peptides similar to applicants for the treatment of cancer wherein the dose can be a daily dose and the dose is between 10ug and 2 mg (col. 14 and col. 15, lines 1-15).
Since Shailubhai et al discloses peptides similar to applicants and since the peptides of the patent claims and Shailubhai et al have the same use (i.e. treatment of cancer) and since Shailubhai et al discloses daily dosages and dosages at 10ug to 2 mg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the dosings of Shailubhai et al with the expected benefit of treating cancer.  With respect to the order of administration, since the patent claims discloses the combination, the selection of any order of mixing the components is obvious absent any unexpected results (MPEP 2144.04(IV)(C). 


Nonstatutory Double Patenting over US 9,486,494
Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-10 and 12-14 of U.S. Patent No.9,486,494. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to treat  conditions, including cancer, in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil.  The claimed order for combination therapy is either sequential or current administration of the components.


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-10 and 12-14 of U.S. Patent No.9,486,494 in view of Shailubhai et al US 7,041,786. 
The patent claims are directed to peptides of SEQ ID NO. 9 (which is the same as applicant’s SEQ ID NO. 9) and methods of using the peptide to treat conditions, including cancer, in combination with a phosphodiesterase inhibitor selected from suldinac sulfone, zaprinast, motapizone, vardenafil and suldenifil.  The claimed order for combination therapy is either sequential or current administration of the components.
The only difference between the patent claims and the instant application is a daily dose and the dose at 1-10 mg.
Shailubhai et al discloses peptides similar to applicants for the treatment of cancer wherein the dose can be a daily dose and the dose is between 10ug and 2 mg (col. 14 and col. 15, lines 1-15).
Since Shailubhai et al discloses peptides similar to applicants and since the peptides of the patent claims and Shailubhai et al have the same use (i.e. treatment of cancer) and since Shailubhai et al discloses daily dosages and dosages at 10ug to 2 mg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the dosings of Shailubhai et al with the expected benefit of treating cancer.  


Closest Prior Art
The closest prior art is Shailubhai et al US 7,041,786.  This reference is not prior art because SEQ ID NO. 9, as currently claimed includes two D-amino acids, one at position 1 and one at position 16.  The ‘786 patent does not disclose any peptides containing D-amino acids.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/           Primary Examiner, Art Unit 1643